DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.
Claim 41 is newly added. 
Claims 21-41 are currently pending in Application 16/548773. 
 
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  The 35 USC 103(a) rejection of claims 21-40 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Briskey in view of Slaughter as detailed below.
Applicant’s request to hold the double patenting rejection of claims 21-40 in abeyance until the claims are otherwise in condition for allowance is noted. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Briskey (US 6490693 B1) in view of Slaughter (US 6014669 A). 

Regarding claim 21, Briskey discloses a computing device (Briskey: Claim 11, “processors in a distributed computing system”), comprising: 
	a memory and a processor that are respectively configured to store and execute instructions (Briskey: Claim 11 and Column 9 Lines 53-56, “at least one program storage device readable by machine, tangibly embodying at least one program of instructions executable by the machine”), including instructions for causing the computing device to perform operations for reconfiguring at least a portion of a distributed system including a first set of nodes in a first configuration to a second set of nodes in a second configuration (Briskey: Claim 11, “dynamically reconfiguring said quorum group of processors”), the operations including: 
	determining an identifier associated with the second configuration (Briskey: Claim 11, “incarnation number”); 
	transitioning from the first configuration to the second configuration (Briskey: Claim 11, “dynamically reconfiguring proceeds with existence of said quorum of processors of said quorum group of processors notwithstanding unavailability of said at least one processor; performing recovery processing after said at least one processor becomes available, said recovery processing comprising retrieving from one or more processors of said quorum group or processors a current state of said dynamically reconfigured quorum group of processors; wherein each processor of said quorum group of processors includes an incarnation number and a member list of processors which participated in a commit process resulting in its incarnation number, and wherein said recovery processing comprises checking said one or more processors of said quorum group of processors to obtain said current state using one or more processor incarnation numbers and member lists of processors which participated in the commit processes resulting in said incarnation numbers; wherein said recovery processing comprises determining said current state using a current quorum number of processors obtained using a current list of member processors”), 
	wherein the proceeding operations are performed in response to acceptances from at least a quorum number of nodes on which the operations are proposed to be performed (Briskey: Claim 1, Figures 3 and 9, and Column 4 Lines 37-48, “If a quorum of members reply with a success message”, “will have to redefine the system”; Examiner’s Note: the claim language does not require a one-to-one correspondence between each operation and a quorum acceptance; that is, the broadest reasonable interpretation of the claim language allows for a single round of quorum voting to be used to approve multiple -- or all -- of the operations).

	Briskey does not explicitly disclose: 
	the at least the portion of the distributed system storing a plurality of transactions; and 
	updating transactions stored on the second configuration with transactions stored on the first configuration.
	However, Slaughter discloses: 
	the at least the portion of the distributed system storing a plurality of transactions (Slaughter: Column 5 Lines 34-37, “shadow copy… update transaction”); and 
	updating transactions stored on the second configuration with transactions stored on the first configuration (Slaughter: Column 9 Lines 22-46).
	Briskey and Slaughter are analogous art in the same field of endeavor as both describe reconfiguration systems. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have incorporated the transaction recording feature of Slaughter in the system of Briskey as doing so would allow for ease in tracking and reverting system changes on a transaction by transaction basis, creating a stronger/cheaper/faster/more durable/more efficient system.

Regarding claim 28, Briskey discloses a computer-readable storage medium, comprising at least one of a memory, disk, disc, or device, that is encoded with computer-executable instructions (Briskey: Claim 11 and Column 9 Lines 53-56, “at least one program storage device readable by machine, tangibly embodying at least one program of instructions executable by the machine”) that, in response to execution, cause operations for replicating at least a portion of a distributed system including a first set of nodes in a first configuration to a second set of nodes in a second configuration to be performed (Briskey: Claim 11, “dynamically reconfiguring said quorum group of processors”), the operations including: 
	determining an identifier associated with the second configuration (Briskey: Claim 11, “incarnation number”); 
	transitioning from the first configuration to the second configuration (Briskey: Claim 11, “dynamically reconfiguring proceeds with existence of said quorum of processors of said quorum group of processors notwithstanding unavailability of said at least one processor; performing recovery processing after said at least one processor becomes available, said recovery processing comprising retrieving from one or more processors of said quorum group or processors a current state of said dynamically reconfigured quorum group of processors; wherein each processor of said quorum group of processors includes an incarnation number and a member list of processors which participated in a commit process resulting in its incarnation number, and wherein said recovery processing comprises checking said one or more processors of said quorum group of processors to obtain said current state using one or more processor incarnation numbers and member lists of processors which participated in the commit processes resulting in said incarnation numbers; wherein said recovery processing comprises determining said current state using a current quorum number of processors obtained using a current list of member processors”),
	wherein the proceeding operations are performed in response to acceptances from at least a quorum number of nodes on which the operations are proposed to be performed (Briskey: Claim 1, Figures 3 and 9, and Column 4 Lines 37-48, “If a quorum of members reply with a success message”, “will have to redefine the system”; Examiner’s Note: the claim language does not require a one-to-one correspondence between each operation and a quorum acceptance; that is, the broadest reasonable interpretation of the claim language allows for a single round of quorum voting to be used to approve multiple -- or all -- of the operations).

	Briskey does not explicitly disclose: 
	updating transactions stored on the second configuration with transactions stored on the first configuration.

	updating transactions stored on the second configuration with transactions stored on the first configuration (Slaughter: Column 9 Lines 22-46 and Column 5 Lines 34-37, “shadow copy… update transaction”).
	Briskey and Slaughter are analogous art in the same field of endeavor as both describe reconfiguration systems. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have incorporated the transaction recording feature of Slaughter in the system of Briskey as doing so would allow for ease in tracking and reverting system changes on a transaction by transaction basis, creating a stronger/cheaper/faster/more durable/more efficient system.

Regarding claim 34, Briskey discloses a method (Briskey: Claim 1, “method”) of reconfiguring at least a portion of a distributed system including a first set of nodes in a first configuration to a second set of nodes in a second configuration (Briskey: Claim 11, “dynamically reconfiguring said quorum group of processors”), the method comprising operations including: 
	determining an identifier associated with the second configuration (Briskey: Claim 11, “incarnation number”); 
	transitioning from the first configuration to the second configuration (Briskey: Claim 11, “dynamically reconfiguring proceeds with existence of said quorum of processors of said quorum group of processors notwithstanding unavailability of said at least one processor; performing recovery processing after said at least one processor becomes available, said recovery processing comprising retrieving from one or more processors of said quorum group or processors a current state of said dynamically reconfigured quorum group of processors; wherein each processor of said quorum group of processors includes an incarnation number and a member list of processors which participated in a ; 
	and committing the second configuration (Briskey: Claim 11, “commit process resulting in its incarnation number”)(Slaughter: Column 2 Lines 47-49, “the cluster configuration database uses a two-phase commit protocol to guarantee the update copies of the configuration database are consistent among the nodes”). 
	wherein the proceeding operations are performed in response to acceptances from at least a quorum number of nodes on which the operations are proposed to be performed (Briskey: Claim 1, Figures 3 and 9, and Column 4 Lines 37-48, “If a quorum of members reply with a success message”, “will have to redefine the system”; Examiner’s Note: the claim language does not require a one-to-one correspondence between each operation and a quorum acceptance; that is, the broadest reasonable interpretation of the claim language allows for a single round of quorum voting to be used to approve multiple -- or all -- of the operations).

	Briskey does not explicitly disclose: 
	updating transactions stored on the second configuration with transactions stored on the first configuration.
	However, Slaughter discloses: 
	updating transactions stored on the second configuration with transactions stored on the first configuration (Slaughter: Column 9 Lines 22-46) as well as committing the second configuration 
	Briskey and Slaughter are analogous art in the same field of endeavor as both describe reconfiguration systems. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have incorporated the transaction recording feature of Slaughter in the system of Briskey as doing so would allow for ease in tracking and reverting system changes on a transaction by transaction basis, creating a stronger/cheaper/faster/more durable/more efficient system.

Regarding claims 22, 29, and 35, Briskey-Slaughter teaches: 
	determining a identifier associated with the second configuration comprises: 
		selecting a identifier associated with the second configuration (Briskey: Column 4 Lines 29-37, “incarnation number is incremented”; Slaughter: Column 9 Lines 24-25, “the generation number (gennum) is incremented”); 
		sending to each of a plurality of nodes in the first configuration and to each of a plurality of nodes in the second configuration a reconfiguration proposal comprising the identifier associated with the second configuration (Briskey: Column 4 Lines 37-48, “incarnation number is incremented… sends a copy of the request to all other members”); 
		receiving a response to the reconfiguration proposal from each node in at least a subset of the first configuration and from each node in at least a subset of the second configuration, wherein each response received from a node contains an indication of an acceptance or a rejection of the reconfiguration proposal (Briskey: Column 4 Lines 37-48, “replies of the other members of the group”); 
		determining whether the received responses to the reconfiguration proposal indicate acceptance of the reconfiguration proposal by at least the quorum number of nodes (Briskey: Column 4 Lines 37-48, “If a quorum of members reply with a success message”); and 
		in response to a determination that the received responses to the reconfiguration proposal indicate acceptance of the reconfiguration proposal by at least the quorum number of nodes, determining that the selected identifier is to be associated with the second configuration (Briskey: Column 4 Lines 37-48, “If a quorum of members reply with a success message”). 

Regarding claims 23, 30, and 36, Briskey-Slaughter teaches: 
	in response to a determination that received responses to a reconfiguration proposal indicate rejection of the reconfiguration proposal, restarting the operations (Slaughter: Column 13 Line 12, “retry.. options”). 
	In the event that Applicant disputes Briskey-Slaughter teaching this feature, Examiner takes Official Notice that it restarting/retrying a failed process was well-known in the art and would have been obvious to include by the time of invention for a person having ordinary skill in the art in order to allow for a stronger/cheaper/faster/more durable/more efficient system. 

Regarding claims 24, 31, and 37, Briskey-Slaughter teaches: 
	updating transactions stored on the second configuration with transactions stored on the first configuration comprises: 
	instructing each node in the second configuration to update a replica of the at least a portion of the distributed system stored on the node, wherein the updated replica contains each transaction that has been stored as being committed on at least a subset of the first configuration, the size of the subset of the first configuration representing a first quorum value associated with the first configuration; 
	and determining whether a number of nodes in the second configuration that have updated the replica is at least a second quorum value associated with the second configuration (Slaughter: Figure 3 and Column 6 Lines 15-67, discloses the requirement that all nodes must accept the operation(s) or the update is rolled back, “If the local update is successful, each cluster server 106 will return an update acknowledge (UPDATE.sub.-- ACK) message to master server 106A. If the global update was successful (i.e., master server 106A receives an update acknowledge message from each node), master server 106A outputs an unfreeze request (UNFREEZE.sub.-- REQ) command indicating that the update is successful and the update is committed (step 6). In one embodiment, a user-defined synchronization command is executed upon receipt of the unfreeze request message. If the global update was unsuccessful, master server 106A outputs an unfreeze request message indicating to the nodes to roll-back the configuration database to the saved shadow copy, and a user defined synchronization command may be executed (step 6)”; Briskey: Claim 1, Figures 3 and 9, and Column 4 Lines 37-48, “If a quorum of members reply with a success message”, “will have to redefine the system”). 

Regarding claims 25, 32, and 38, Briskey-Slaughter teaches:  
	transitioning from the first configuration to the second configuration comprises: 
	sending a deactivation message to each of a plurality of nodes of the first configuration (the broadest reasonable interpretation of a deactivation message would include an update message (“UPDATE_REQ”) per Slaughter: Column 6 Line 35; that is, the updating process inherently includes both deactivating an old configuration and activating a new configuration); 
	receiving a response to the deactivation message from each node in at least a subset of the plurality of nodes of the first configuration, wherein the responses to the deactivation message contain an indication of an acceptance or a rejection of the deactivation (Slaughter: Column 6 Line 48, “UPDATE_ACK”; the lack of the response within the timeout period is a negative acknowledgement); 
	determining whether the received responses to the deactivation message indicate acceptance of the deactivation by at least the quorum number of nodes (Slaughter: Figure 3 and Column 6 Lines 15-67, discloses the requirement that all nodes must accept the operation(s) or the update is rolled back, “If the local update is successful, each cluster server 106 will return an update acknowledge (UPDATE.sub.-- ACK) message to master server 106A. If the global update was successful (i.e., master server 106A receives an update acknowledge message from each node), master server 106A outputs an unfreeze request (UNFREEZE.sub.-- REQ) command indicating that the update is successful and the update is committed (step 6). In one embodiment, a user-defined synchronization command is executed upon receipt of the unfreeze request message. If the global update was unsuccessful, master server 106A outputs an unfreeze request message indicating to the nodes to roll-back the configuration database to the saved shadow copy, and a user defined synchronization command may be executed (step 6)”; Briskey: Claim 1, Figures 3 and 9, and Column 4 Lines 37-48, “If a quorum of members reply with a success message”, “will have to redefine the system”); 
	and in response to a determination that the received responses to the deactivation message indicate acceptance of the deactivation by at least the quorum number of nodes, deactivating the first configuration (Slaughter: Figure 3 and Column 6 Lines 15-67, discloses the requirement that all nodes must accept the operation(s) or the update is rolled back, “If the local update is successful, each cluster server 106 will return an update acknowledge (UPDATE.sub.-- ACK) message to master server 106A. If the global update was successful (i.e., master server 106A receives an update acknowledge message from each node), master server 106A outputs an unfreeze request (UNFREEZE.sub.-- REQ) command indicating that the update is successful and the update is committed (step 6). In one embodiment, a user-defined synchronization command is executed upon receipt of the unfreeze request message.”; Briskey: Claim 1, Figures 3 and 9, and Column 4 Lines 37-48, “If a quorum of members reply with a success message”, “will have to redefine the system”). 

Regarding claims 26, 33, and 39, Briskey-Slaughter teaches: 
	in response to a determination that a request to deactivate the first configuration was rejected, restarting the reconfiguring (Slaughter: Column 13 Line 12, “retry.. options”). 
	In the event that Applicant disputes Briskey-Slaughter teaching this feature, Examiner takes Official Notice that it restarting/retrying a failed process was well-known in the art and would have been obvious to include by the time of invention for a person having ordinary skill in the art in order to allow for a stronger/cheaper/faster/more durable/more efficient system. 

Regarding claims 27, 34, and 40, Briskey-Slaughter teaches: 
	transitioning from the first configuration to the second configuration comprises:
	sending an activation message to each of a plurality of nodes of the second configuration (the broadest reasonable interpretation of an activation message would include an update message (“UPDATE_REQ”) per Slaughter: Column 6 Line 35; that is, the updating process inherently includes both deactivating an old configuration and activating a new configuration); 
	receiving a response to the activation message from each node in at least a subset of the plurality of nodes of the first configuration, wherein the responses to the activation message contain an indication of an acceptance or a rejection of the deactivation (Slaughter: Column 6 Line 48, “UPDATE_ACK”; the lack of the response within the timeout period is a negative acknowledgement); 
	determining whether the received responses to the deactivation message indicate acceptance of the activation by at least the quorum number of nodes (Slaughter: Figure 3 and Column 6 Lines 15-67, discloses the requirement that all nodes must accept the operation(s) or the update is rolled back, “If the local update is successful, each cluster server 106 will return an update acknowledge (UPDATE.sub.-- ACK) message to master server 106A. If the global update was successful (i.e., master server 106A ; 
	and in response to a determination that the received responses to the activation message indicate acceptance of the activation by at least the quorum number of nodes, deactivating the first configuration (Slaughter: Figure 3 and Column 6 Lines 15-67, discloses the requirement that all nodes must accept the operation(s) or the update is rolled back, “If the local update is successful, each cluster server 106 will return an update acknowledge (UPDATE.sub.-- ACK) message to master server 106A. If the global update was successful (i.e., master server 106A receives an update acknowledge message from each node), master server 106A outputs an unfreeze request (UNFREEZE.sub.-- REQ) command indicating that the update is successful and the update is committed (step 6). In one embodiment, a user-defined synchronization command is executed upon receipt of the unfreeze request message.”; Briskey: Claim 1, Figures 3 and 9, and Column 4 Lines 37-48, “If a quorum of members reply with a success message”, “will have to redefine the system”).

Allowable Subject Matter
Claim 41 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record, whether taken individually or in reasonable combination, does not teach receiving a response to the reconfiguration proposal from each node in at least a subset of the first configuration and from each node in at least a subset of the second configuration, wherein each response received from a node accepting the reconfiguration proposal contains an indication of the acceptance of the reconfiguration proposal and wherein each response received from a node rejecting the reconfiguration proposal includes an indication of the rejection of the reconfiguration proposal in the context of the claim as a whole. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hasha (US 2012/0036237 A1) discloses a distributed processor (node) system wherein failure to receive sufficient acknowledgements from a quorum causes a reconfiguration operation to transition the system to a new group configuration (Hasha: Paragraph [0494]).
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD HUSSAIN whose telephone number is (571)270-3628.  The examiner can normally be reached on Monday-Friday 0900-1700 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571) 272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/IMAD HUSSAIN/               Primary Examiner, Art Unit 2453